 

EXHIBIT 10.27

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the “Agreement”) is made on
November 15, 2016 (the “Effective Date”), by and between Kindred Healthcare
Operating, Inc., a Delaware corporation (the “Company”), and Michael W. Beal
(the "Executive").

W I T N E S S E T H:

WHEREAS, the Executive is employed by the Company, a wholly-owned subsidiary of
Kindred Healthcare, Inc. (“Parent”), and the parties hereto desire to revise the
terms of Executive’s employment by the Company on and after the Effective Date;
and

WHEREAS, the Executive Compensation Committee of the Board of Directors of the
Parent has determined that it is in the best interests of the Company and Parent
to enter into this Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and intending to be legally bound hereby, the
Company and Executive agree as follows:

1. Employment. The Company hereby agrees to employ Executive and Executive
hereby agrees to be employed by the Company on the terms and conditions herein
set forth. This Agreement shall become effective on the Effective Date and,
unless otherwise earlier terminated as set forth herein, shall expire on the
later of (a) December 31, 2017, or (b) five days following receipt of the Exit
Notice (as defined below) (the “Term”).  Company and Executive acknowledge and
agree that the Company intends to divest of all of its nursing center operations
(the “Nursing Center Exit”) and that Executive is being retained to assist in
the Nursing Center Exit.  When the Company has determined in its sole discretion
that it has completed the Nursing Center Exit, it shall provide Executive with a
written notice of such event (the “Exit Notice”).  

2. Duties.  Executive is engaged by the Company as President, Nursing Center
Division.

3. Extent of Services.  Executive, subject to the direction and control of the
Board of Directors (the “Board”), shall have the power and authority
commensurate with his executive status and necessary to perform his duties
hereunder.  During the Term, Executive shall devote his entire working time,
attention, labor, skill and energies to the business of the Company, and shall
not, without the consent of the Company, be actively engaged in any other
business activity, whether or not such business activity is pursued for gain,
profit or other pecuniary advantage.

 

--------------------------------------------------------------------------------

 

4. Compensation. As compensation for services hereunder rendered, Executive
shall receive during the Term:

(a) A base salary (“Base Salary”) of $404,000 per year payable in equal
installments in accordance with the Company’s normal payroll procedures.  

(b) In addition to Base Salary, Executive shall be entitled to receive bonuses
and other incentive compensation as the Board may approve from time to time,
including participation in the Company’s annual short-term incentive
compensation plan and long-term incentive compensation plan, in accordance with
the terms and conditions of such plans as may be in effect from time to time,
subject to the following:

(i) For 2017, in lieu of a bonus under the short-term incentive plan, Executive
will receive a one-time lump sum cash payment of $202,000 (the “2017
Bonus”).  Any such 2017 Bonus will be paid within 14 days following December 31,
2017.

(ii) For 2017, the Executive’s target bonus under the long-term incentive plan
shall be 50% of Base Salary and shall be subject to the other terms and
conditions of the long-term incentive plan.

(iii) If Executive’s employment continues into 2018, Executive shall  continue
to participate in the Company’s short-term and long-term incentive plans, with
any resulting award paid on a prorated basis (based on the number of days during
2018 Executive is employed by the Company), assuming target performance is
achieved, and subject to the other terms and conditions of such plans.  

5. Benefits.  

(a) Executive shall be entitled to participate during the Term in any and all
pension benefit, welfare benefit (including, without limitation, medical,
dental, disability and group life insurance coverages) and fringe benefit plans
from time to time in effect for officers of the Company and its affiliates.

(b) During the Term, Executive shall be entitled to participate in such equity
plans of the Company and its affiliates in effect from time to time for officers
of the Company.  

(c) Executive shall be entitled to paid time off each year, subject to the
Company’s policies, as in effect from time to time for the Company’s executive
officers.  The Executive shall schedule the timing of such vacations in a
reasonable manner.  The Executive may also be entitled to such other leave, with
or without compensation, as shall be mutually agreed by the Company and
Executive.

(d) Executive may incur reasonable expenses for promoting the Company’s
business, including expenses for entertainment, travel and similar items.  The
Company shall reimburse Executive for all such reasonable expenses in accordance
with the Company’s reimbursement policies and procedures, as may be in effect
from time to

2

--------------------------------------------------------------------------------

 

time. The Company agrees to reimburse Executive his legal fees incurred in
reviewing and negotiating this Agreement, not to exceed $7,500.

(e) Within 14 days of delivery of the Exit Notice, Executive shall receive a
lump sum cash payment of $500,000 from the Company, provided that Executive
remains employed by the Company on such date.

6. Termination of Employment.

(a) Death or Disability.  Executive’s employment shall terminate automatically
upon Executive’s death during the Term.  If the Company determines in good faith
that the Disability of Executive has occurred during the Term (pursuant to the
definition of Disability set forth below) it may give to Executive written
notice of its intention to terminate Executive's employment.  In such event,
Executive’s employment with the Company shall terminate effective on the 30th
day after receipt of such notice by Executive (the "Disability Effective Date"),
provided that, within the 30 days after such receipt, Executive shall not have
returned to full-time performance of Executive’s duties. For purposes of this
Agreement, "Disability" shall mean Executive’s absence from his full-time duties
hereunder for a period of 90 days due to disability as defined in the long-term
disability plan provided to Executive by the Company.

(b) Cause.  The Company may terminate Executive’s employment during the Term for
Cause.  For purposes of this Agreement, "Cause" shall mean the Executive’s
(i) conviction of or plea of nolo contendere to a crime involving moral
turpitude; or (ii) willful and material breach by Executive of his duties and
responsibilities, which is committed in bad faith or without reasonable belief
that such breaching conduct is in the best interests of the Company and its
affiliates, but with respect to (ii) only if the Board adopts a resolution by a
vote of at least 75% of its members so finding after giving the Executive and
his attorney an opportunity to be heard by the Board and a reasonable
opportunity of not less than 30 days to remedy or correct the purported
breaching conduct. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon advice of
counsel for the Company shall be conclusively presumed to be done, or omitted to
be done, by Executive in good faith and in the best interests of the Company.

(c) Good Reason. Executive’s employment may be terminated during the Term by
Executive for Good Reason.  "Good Reason" shall exist upon the occurrence,
without Executive’s express written consent, of any of the following events
during the Term:

(i) a material adverse change in Executive’s authority, duties or
responsibilities (including, without limitation the Company assigning to
Executive duties of a substantially nonexecutive or nonmanagerial nature) (other
than any such change directly attributable to (a) changes in his authority,
duties or responsibilities resulting from the Nursing Center Exit; or (b) the
fact that the Company is no longer publicly owned);

3

--------------------------------------------------------------------------------

 

(ii) the Company shall materially reduce the Base Salary or annual bonus
opportunity of Executive except as provided in this Agreement;

(iii) the Company shall require Executive to relocate Executive’s principal
business office more than 30 miles from its location on the Effective Date,
which shall be 680 South Fourth Street, Louisville, KY; or

(iv) a material breach by the Company of Section 5(a) or Section 9(c) of this
Agreement.

For purposes of this Agreement, "Good Reason" shall not exist until after
Executive has given the Company notice of the applicable event within 90 days of
the initial occurrence of such event and which is not remedied within 30 days
after receipt of written notice from Executive specifically delineating such
claimed event and setting forth Executive's intention to terminate employment if
not remedied; provided, that if the specified event cannot reasonably be
remedied within such 30-day period and the Company commences reasonable steps
within such 30-day period to remedy such event and diligently continues such
steps thereafter until a remedy is effected, such event shall not constitute
"Good Reason" provided that such event is remedied within 60 days after receipt
of such written notice.

(d) Notice of Termination.  Any termination by the Company for Cause, or by
Executive for Good Reason, shall be communicated by Notice of Termination given
in accordance with this Agreement.  For purposes of this Agreement, a "Notice of
Termination" means a written notice which (i) indicates the specific termination
provision in this Agreement relied upon, (ii) sets forth in reasonable detail
the facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated and (iii) specifies the
intended termination date (which date, in the case of a termination for Good
Reason, shall be not more than thirty days after the giving of such
notice).  The failure by Executive or the Company to set forth in the Notice of
Termination any fact or circumstance which contributes to a showing of Good
Reason or Cause shall not waive any right of Executive or the Company,
respectively, hereunder or preclude Executive or the Company, respectively, from
asserting such fact or circumstance in enforcing Executive’s or the Company’s
rights hereunder.

(e) Date of Termination.  "Date of Termination" means (i) if during the Term,
Executive’s employment is terminated by the Company for Cause, or by Executive
for Good Reason, the later of the date specified in the Notice of Termination or
the date that is one day after the last day of any applicable cure period,
(ii) if during the Term, Executive’s employment is terminated by the Company
other than for Cause or Disability, or Executive resigns without Good Reason,
the Date of Termination shall be the date on which the Company or Executive
notified Executive or the Company, respectively, of such termination, (iii) if
during the Term, Executive’s employment is terminated by reason of death or
Disability, the Date of Termination shall be the date of death of Executive or
the Disability Effective Date, as the case may be, or (iv) upon expiration of
the Term.

4

--------------------------------------------------------------------------------

 

7. Obligations of the Company Upon Termination.  Following any termination of
Executive’s employment hereunder, the Company shall pay Executive his Base
Salary through the Date of Termination and any amounts owed to Executive
pursuant to the terms and conditions of the benefit plans and programs of the
Company at the time such payments are due.  In addition, subject to Section 7(e)
hereof and the conditions set forth below, Executive shall be entitled to the
following additional payments:

(a) Death or Disability.  If, during the Term, Executive’s employment shall
terminate by reason of Executive’s death or Disability, the Company shall pay to
Executive (or his designated beneficiary or estate, as the case may be) the
prorated portion of the 2017 Bonus Executive would have received for the 2017
calendar year (or the 2018 calendar year if the Termination Date does not occur
prior to January 1, 2018).  Such amount shall be paid on the date when such
amounts would otherwise have been payable to the Executive if Executive’s
employment with the Company had not terminated as determined in accordance with
the terms and conditions of this Agreement.

(b) Expiration of the Term; Good Reason; Other than for Cause. If (i) during the
Term, (a) the Company shall terminate Executive’s employment other than for
Cause (but not for Disability), or (b) the Executive shall terminate his
employment for Good Reason, or (ii) Executive’s employment shall terminate upon
expiration of the Term:

(1) Within 14 days following Executive’s Date of Termination, the Company shall
pay to Executive a cash severance payment of $909,000.

(2) For a period of 18 months following the Date of Termination (the “Benefit
Continuation Period”), the Executive shall be entitled to participate in any and
all welfare benefit (including, without limitation, medical, dental, disability,
and group life insurance coverage) and fringe benefit plans from time to time in
effect for officers of the Company and its subsidiaries.  Executive shall be
responsible for any cost for such insurance coverage; provided, however, that
the Company will pay to Executive a lump sum payment equal to the monthly
employer subsidy of such costs for the duration of the Benefit Continuation
Period, plus an amount necessary to cover any taxes incurred by Executive
related to such payment.  Following the Benefit Continuation Period, the
Executive shall be entitled to receive continuation coverage under Part 6 of
Title I or ERISA by treating the end of this period as the applicable qualifying
event (i.e., as a termination of employment) for purposes of ERISA Section
603(2)) and with the concurrent loss of coverage occurring on the same date, to
the extent allowed by applicable law.

(3) For the Benefit Continuation Period, Company shall maintain in force, at its
expense, the Executive’s life insurance in effect under the Company’s voluntary
life insurance benefit plan as of the Date of Termination. Executive shall be
responsible for any employee contributions for such insurance coverage.  For
purposes of clarification, the portion of the premiums in respect of such
voluntary life insurance for which Executive and Company are responsible,

5

--------------------------------------------------------------------------------

 

respectively, shall be the same as the portion for which Company and Executive
are responsible, respectively, immediately prior to the Date of Termination.

(4) For the Benefit Continuation Period, the Company shall provide short-term
and long-term disability insurance benefits to Executive equivalent to the
coverage that the Executive would have had if he had remained employed under the
disability insurance plans applicable to Executive on the Date of
Termination.  Executive shall be responsible for any employee contributions for
such insurance coverage. Should Executive become disabled during such period,
Executive shall be entitled to receive such benefits, and for such duration, as
the applicable plan provides.  For purposes of clarification, the portion of the
premiums in respect of such short-term and long-term disability benefits for
which Executive and Company are responsible, respectively, shall be the same as
the portion for which Executive and Company are responsible, respectively,
immediately prior to the Date of Termination.

(5) Within fifteen (15) days after the Date of Termination, the Company shall
pay to Executive a cash payment in an amount, if any, necessary to compensate
Executive for the Executive's unvested interests under the Company's retirement
savings plan which are forfeited by Executive in connection with the termination
of Executive's employment.

(6) If Executive’s Date of Termination occurs prior to December 31, 2017, then
within 14 days of the Date of Termination, the Company shall pay to Executive a
lump sum cash payment equal to the amounts set forth in Sections 4(a) and
4(b)(i) herein that are unpaid as of such Date of Termination that Executive
would otherwise be entitled to receive had he remained employed through December
31, 2017.  

(7) Company may adopt such amendments to its executive benefit plans, if any, as
are necessary to effectuate the provisions of this Agreement.

(8) Any outstanding unvested stock options, stock performance units or similar
equity awards (other than restricted stock awards) held by Executive on the Date
of Termination shall continue to vest in accordance with their original terms
(including any related performance measures) for the duration of the Benefit
Continuation Period as if Executive had remained an employee of the Company
through the end of such period and any such stock option, stock performance unit
or other equity award (other than restricted stock awards) that has not vested
as of the conclusion of such period shall be immediately cancelled and forfeited
as of such date.  In addition, Executive shall have the right to continue to
exercise any outstanding vested stock options held by Executive during the
Benefit Continuation Period; provided that in no event shall Executive be
entitled to exercise any such option beyond the original expiration date of such
option.  Any outstanding restricted stock award held by Executive as of the Date
of Termination that would have vested during the Benefit Continuation Period had
Executive remained an employee of the Company through the end of such

6

--------------------------------------------------------------------------------

 

period shall be immediately vested as of the Date of Termination and any
restricted stock award that would not have vested as of the conclusion of such
period shall be immediately cancelled and forfeited as of such date.

(9) Following the Executive’s Date of Termination, the Executive shall receive
the computer which Executive is utilizing as of the Date of Termination.

(10) Notwithstanding anything in this Agreement to the contrary, in no event
shall the provision of in-kind benefits pursuant to this Section 7 during any
taxable year of Executive affect the provision of in-kind benefits pursuant to
this Section 7 in any other taxable year of Executive.

(c) Cause; Other than for Good Reason.  If Executive’s employment shall be
terminated for Cause or Executive terminates employment without Good Reason (and
other than due to such Executive’s death) during the Term, this Agreement shall
terminate without further additional obligations to Executive under this
Agreement.

(d) Death after Termination.  In the event of the death of Executive during the
period Executive is receiving payments pursuant to this Agreement, Executive’s
designated beneficiary shall be entitled to receive the balance of the payments;
or in the event of no designated beneficiary, the remaining payments shall be
made to Executive’s estate.

(e) General Release of Claims.  Notwithstanding anything herein to the contrary,
the amounts payable pursuant to this Section 7 are subject to the condition that
Executive has delivered to the Company an executed copy of an irrevocable
general release of claims in a form satisfactory to the Company within the 60
day period immediately following the Executive’s separation from service (the
“Release Period”).  Any payment that otherwise would be made prior to
Executive’s delivery of such executed release pursuant to this Section 7 shall
be paid on the first business day following the conclusion of the Release
Period; provided that in-kind benefits provided pursuant to subsections (b)(2),
(3) and (4) of this Section 7 shall continue in effect after separation from
service pending the execution and delivery of such release for a period not to
exceed 60 days; provided further that if such release is not executed and
delivered within such 60-day period, Executive shall reimburse the Company for
the full cost of coverage during such period.

(f) Six Month Delay for Specified Employees.  Notwithstanding anything herein to
the contrary, if at the time of Executive’s separation from service Executive is
a “specified employee” as defined in Section 409A of the Internal Revenue Code
of 1986, as amended and the regulations promulgated thereunder (the “Code”) and
the deferral of the payments payable pursuant to Sections 5(e) and 7(b) are
necessary in order to prevent any accelerated or additional tax under Section
409A of the Code, then the payments to which Executive would otherwise be
entitled during the first six months following his separation from service shall
be deferred and accumulated (without any reduction in such payment ultimately
paid to Executive) for a period of six months from the date of separation from
service and paid in a lump sum on the first day of the seventh month

7

--------------------------------------------------------------------------------

 

following such separation from service (or, if earlier, the date of Executive’s
death), together with interest during such period at a rate computed by adding
2.00% to the Prime Rate as published in the Money Rates section of the Wall
Street Journal, or other equivalent publication if the Wall Street Journal no
longer publishes such information, on the first publication date of the Wall
Street Journal or equivalent publication after the date of Executive’s
separation from service (provided that if more than one such Prime Rate is
published on any given day, the highest of such published rates shall be used).

8. Payments Due as of December 31, 2017.  In recognition of Executive continuing
his employment through December 31, 2017, the Company agrees that if Executive
is still employed by Company on December 31, 2017, then Executive shall be
entitled to receive the payment described in Section 4(b)(i). Company shall pay
Executive such amount by January 15, 2018.  

9. Disputes.  Any dispute or controversy arising under, out of, or in connection
with this Agreement shall, at the election and upon written demand of either
party, be finally determined and settled by binding arbitration in the City of
Louisville, Kentucky, in accordance with the Labor Arbitration rules and
procedures of the American Arbitration Association, and judgment upon the award
may be entered in any court having jurisdiction thereof.  The Company shall pay
all costs of the arbitration and all reasonable attorneys’ and accountants’ fees
of the Executive in connection therewith, including any litigation to enforce
any arbitration award.

10. Successors.

(a) This Agreement is personal to Executive and without the prior written
consent of the Company shall not be assignable by Executive otherwise than by
will or the laws of descent and distribution.  This Agreement shall inure to the
benefit of and be enforceable by Executive’s legal representatives.

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns.

(c) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company, or any business of the Company for which
Executive’s services are principally performed, to assume expressly and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken
place.  As used this Agreement, "Company" shall mean the Company as hereinbefore
defined and any successor to its business and/or assets as aforesaid which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

11. Other Severance Benefits.  Executive hereby agrees that in consideration for
the payments to be received under Sections 4(b), 4(c), and 7(b) of this
Agreement, Executive waives any and all rights to any payments or benefits under
any severance plans or arrangements of the Company or their respective
affiliates that specifically provide for severance payments, other than the
Change in Control Severance Agreement between the Company and Executive

8

--------------------------------------------------------------------------------

 

(the “Change in Control Severance Agreement”); provided that any payments
payable to Executive under Sections 7(b) hereof shall offset any payments
payable under the Change in Control Severance Agreement.

12. Withholding.  All payments to be made to Executive hereunder will be subject
to all applicable required withholding of taxes.

13. Non-solicitation.  During the Term and for a period of one year thereafter
(collectively, the “Non-solicitation Period”), Executive shall not directly or
indirectly, individually or on behalf of any person other than the Company, aid
or endeavor to solicit or induce any of the Company’s or its affiliates’
employees to leave their employment with the Company or such affiliates in order
to accept employment with Executive or any other person, corporation, limited
liability company, partnership, sole proprietorship or other entity; provided,
however, that the foregoing shall not restrict Executive or any other person
from conducting general solicitations or advertisements not directed
specifically at employees of the Company or its affiliates, or from employing
any employee who responds to any such general solicitation or advertisement or
who otherwise initiates a request for employment.  If the restrictions set forth
in this section would otherwise be determined to be invalid or unenforceable by
a court of competent jurisdiction, the parties intend and agree that such court
shall exercise its discretion in reforming the provisions of this Agreement to
the end that Executive will be subject to a non-solicitation covenant which is
reasonable under the circumstances and enforceable by the Company.  It is agreed
that no adequate remedy at law exists for the parties for violation of this
section and that this section may be enforced by any equitable remedy, including
specific performance and injunction, without limiting the right of the Company
to proceed at law to obtain such relief as may be available to it.  The running
of the Non-solicitation Period shall be tolled for any period of time during
which Executive is in violation of any covenant contained herein, for any reason
whatsoever.

14. No Mitigation.  Executive shall have no duty to mitigate his damages by
seeking other employment and, should Executive actually receive compensation
from any such other employment, the payments required hereunder (including,
without limitation, the provision of in-kind benefits provided under Section
7(b) hereof) shall not be reduced or offset by any such compensation.  Further,
the Company’s and Parent’s obligations to make any payments hereunder shall not
be subject to or affected by any setoff, counterclaims or defenses which the
Company or Parent may have against Executive or others.

9

--------------------------------------------------------------------------------

 

15. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or sent by telephone facsimile transmission, personal or overnight couriers, or
registered mail with confirmation or receipt, addressed as follows:

If to Executive:

Michael W. Beal

680 South Fourth Street

Louisville, KY 40202

with a copy to:

Dennis D. Murrell

Middleton Reutlinger

2500 Brown & Williamson Tower

401 S. Fourth St.

Louisville, KY 40202

If to Company:

Kindred Healthcare Operating, Inc.

680 South Fourth Street

Louisville, KY 40202 

Attn:  General Counsel

16. Waiver of Breach and Severability.  The waiver by either party of a breach
of any provision of this Agreement by the other party shall not operate or be
construed as a waiver of any subsequent breach by either party.  In the event
any provision of this Agreement is found to be invalid or unenforceable, it may
be severed from the Agreement and the remaining provisions of the Agreement
shall continue to be binding and effective.

17. Entire Agreement; Amendment.  This instrument contains the entire agreement
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, promises, covenants, arrangements, communications,
representations and warranties between them, whether written or oral with
respect to the subject matter hereof.  No provisions of this Agreement may be
modified, waived or discharged unless such modification, waiver or discharge is
agreed to in writing signed by Executive and such officer of the Company
specifically designated by the Board.

18. Governing Law.  This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware.

19. Headings.  The headings in this Agreement are for convenience only and shall
not be used to interpret or construe its provisions.

20. Counterparts.  This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

10

--------------------------------------------------------------------------------

 

21. Cancellation of Prior Agreement.  The Executive hereby acknowledges and
agrees that this Agreement is intended to and does hereby replace that certain
employment agreement dated April 16, 2014, and any amendments thereto, between
the Company and the Executive, and that such agreement is cancelled, terminated
and of no further force and effect.  For purposes of clarity, this Agreement has
no effect on the Change in Control Agreement dated April 16, 2014 which remains
binding between the parties.  

22. Section 409A.  If any provision of this Agreement (or any award of
compensation or benefits provided under this Agreement) would cause Executive to
incur any additional tax or interest under Section 409A of the Code, the Company
shall reform such provision to comply with 409A and agrees to maintain, to the
maximum extent practicable without violating 409A of the Code, the original
intent and economic benefit to Executive of the applicable provision; provided
that nothing herein shall require the Company to provide Executive with any
gross-up for any tax, interest or penalty incurred by Executive under Section
409A of the Code.  

[SIGNATURE PAGE FOLLOWS]

 

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

KINDRED HEALTHCARE OPERATING, INC.

 

 

 

By:

 

/s/ Benjamin A. Breier

 

 

Benjamin A. Breier

 

 

President and Chief Executive Officer

 

 

 

Solely for the purpose of Section 7

 

 

 

KINDRED HEALTHCARE, INC.

 

 

 

By:

 

/s/ Benjamin A. Breier

 

 

Benjamin A. Breier

 

 

President and Chief Executive Officer

 

 

 

/s/ Michael W. Beal

MICHAEL W. BEAL

 

12